Exhibit 10.1

 



Promissory Note Extension

 

 

I, John Hanson, the Payee on a Promissory Note dated April 8, 2011, a copy of
which Promissory Note is attached hereto and marked as Exhibit "A", agrees to
extend the term of the Promissory Note to December 31, 2013 unless I demand
payment prior to said date. The Promissory Note has a principle balance as of
the 6th day of June, 2013 of $200,000.00.

 

 



Twin Cities Power, LLC 

          /s/ Timothy S. Kriger   /s/ John O. Hanson Timothy S. Krieger   John
O. Hanson Its: CEO     Dated: June 6, 2013   Dated June 13, 2013

 

 

 

 

 

 

 



1

 

 

 

 

EXHIBIT A

 

 



FOR VALUE RECEIVED, TWIN CITIES POWER, LLC, a Minnesota limited liability
company, promises to pay to the order of JOHN O. HANSON, his successors and
assigns, the principal sum of Four Hundred Thousand and no/100 Dollars
$400,000.00) together with interest on the unpaid principal balance, payable
quarterly, at the rate of twenty (20%) per cent per annum on demand and if no
demand, all principal and unpaid interest shall be paid on December 31,2011. All
payments shall be applied first to interest accrued hereon and the balance in
reduction of the principal indebtedness evidenced hereby.

 

Each maker, co-maker, endorser, surety and guarantor hereof waives demand,
presentment, protects, notice of protest and notice of dishonor, and consents to
any extension or renewals hereof without notice, and agrees in the event of
default, to pay all costs of collection and all reasonable attorneys

 

The undersigned is hereby granted the right, option and privilege of prepaying
any part or all of the indebtedness evidenced by this Promissory Note at any
time without penalty.

 

The undersigned acknowledges receipt of a copy hereof.

 

 



  TWIN CITIES POWER, LLC.           By: /s/ TIMOTHY S. KREIGER Its: CEO

 

 

 

 



2

